11/30/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0331


                                       DA 20-0331

                                                                      FLED
 STATE OF MONTANA,
                                                                       NOV 3 0 2021
                                                                     Bowan Greenwood
             Plaintiff and Appellee,                               Clerk of Supreme Court
                                                                      State of Montana


       v.                                                            ORDER

 KYLE JORDAN MILLHOUSE,

              Defendant and Appellant.



       Kyle Jordan Millhouse appeals the Seventeenth Judicial District Court's denial of
credit for the five months he spent in the Eighth Judicial District Court Veterans' Treatment
Court without any violations prior to revocation of his suspended sentence for failing to
complete treatment court. Millhouse seeks reversal of the April 29, 2020 Judgment on
Probation Revocation and remand with instructions to grant Millhouse credit for the period
he was in the veterans' treatment court. After consultation with the Valley County
Attorney's Office, the State has filed a Notice of Concession.
       Without agreeing with each of Millhouse's contentions, the State agrees that under
the particular facts presented, the District Court's denial of Millhouse's request for street
time should be reversed and this matter should be remanded for the court to issue an
amended judgment granting Millhouse 138 days of credit for street tirne served while
engaged in treatment at the Great Falls Veterans' Treatment Court (from October 23, 2019,
to March 9, 2020). Upon review of the parties' submissions, and good cause appearing,
       IT IS HEREBY ORDERED that this matter is REMANDED to the Seventeenth
Judicial District Court, Valley County, with instructions to amend the judgment against
Millhouse in its Cause Number DC 2019-11 to award Millhouse 138 days of credit for
street time served while participating in the Great Falls Veterans' Treatment Court from
October 23, 2019, to March 9, 2020.
      There being no other issues on appeal,
      IT IS FURTHER ORDERED that the appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
the Honorable Yvonne Laird, presiding judge.
      DATED this 3 6 day of November, 2021.



                                                              Chief Justice

                                                                 r 42—.




                                            2